internal_revenue_service number release date index number ---------------- ------------------------------------- ----------------------------- ------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-132082-14 date date legend taxpayer op lp trs llc company manager state a b c d e ----------------------------- ------------------------- ---------------------------- ---------------------- ------------------------------------- -------------------------------------- ----------------------------------- ------------------------------ -------------- ---- ---- ----- -- ---- plr-132082-14 dear ------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requests rulings with respect to the qualification of its taxable_reit_subsidiary trs under sec_856 of the internal_revenue_code code where the trs will own an interest in an llc that is the lessee of real_property that will be used as a lodging_facility and operated and managed by an independent_contractor within the meaning of sec_856 with respect to taxpayer facts taxpayer is a domestic_corporation that has elected under sec_856 to be treated as a real_estate_investment_trust reit for federal_income_tax purposes is the managing general_partner of op and owns approximately a percent of the outstanding common units of op op through separate limited_liability companies partnerships and reits owns and operates numerous real properties trs is a state corporation and a taxable_reit_subsidiary trs of taxpayer op owns all of the interests in trs trs has made a loan to llc the loan is outstanding and guaranteed by company company is a state corporation and the parent of an affiliated_group_of_corporations that provide co-working collaborative office rental space to entrepreneurs startups and small businesses trs proposes to make an equity_investment to obtain a b percent interest in llc trs will not be a managing member of llc llc is a limited_liability_company that will be classified as a partnership for federal tax purposes after trs’s investment_company currently owns c percent of llc and after trs’s proposed equity_investment will own a b percent interest and be the managing member llc has leased real_property from lp an entity wholly owned by op that is disregarded as an entity separate from op for federal_income_tax purposes the real_property is currently being used as an office building and llc will convert the property into an establishment that may fall within the definition of a lodging_facility under sec_856 facility manager a wholly owned subsidiary of company will manage and operate facility pursuant to a management agreement between llc and manager manager will employ the persons providing services at facility and will receive an arm’s-length fee from llc for managing facility taxpayer represents that manager is an independent_contractor within the meaning of sec_856 with respect to taxpayer taxpayer does not derive or receive any income from manager taxpayer's common shares are publicly traded on plr-132082-14 the new york stock exchange section a of the securities exchange act of requires taxpayer's trustees executive officers and persons who own more than ten percent of a registered class of securities to annually file reports of ownership with the sec and furnish copies of such reports to taxpayer based on such reports taxpayer represents that there are only d shareholders of taxpayer that own ten percent or more of the taxpayer's shares directly indirectly or constructively and that such shareholders own approximately e percent of taxpayer's shares manager will have the sole right to operate and manage facility trs will not have any ability to control nor will it participate in the operation or management of facility moreover trs will not have any authority over the persons providing services at facility under the proposed management agreement manager will have exclusive responsibility for the selection hiring employment retention training control determination of benefits and compensation discharge and other terms of employment of all the individuals providing services at facility taxpayer makes the following additional representations company does not directly or indirectly own shares of taxpayer manager does not directly or indirectly own shares of taxpayer persons owning directly indirectly or constructively ten percent or more of company do not as a group own percent or more of taxpayer's shares directly indirectly or constructively in applying the percent limitation in sec_856 the last sentence the flush language at the end thereof has been taken into account and the stock ownership of all persons owning percent or more of the taxpayer’s shares has been taken into account trs does not have any employees and will not have any employees who perform any services for or relating to the facility law and analysis sec_318 generally provides that for the purposes of certain provisions of the code the stock owned by a taxpayer includes stock constructively owned by such taxpayer the attribution_rules sec_318 provides that stock owned directly or indirectly by or for a partnership is considered as owned proportionately by its partners sec_318 provides that if percent or more in value of the stock in a corporation is owned directly or indirectly by or for any person such person is plr-132082-14 considered as owning the stock owned directly or indirectly by or for such corporation in that proportion which the value of the stock which such person so owns bears to the value of all the stock in such corporation sec_318 provides that stock owned directly or indirectly by or for a partner is considered as owned by the partnership sec_318 provides that if percent or more in value of the stock in a corporation is owned directly or indirectly by or for any person such corporation is considered as owning the stock owned directly or indirectly by or for such person under sec_856 the sec_318 attribution_rules are applicable in determining the ownership of stock assets or net profits for purposes of sec_856 however sec_856 modifies the operation of sec_318 for purposes of sec_856 in two significant ways first the percent threshold for the attribution of corporate stock ownership in sec_318 and sec_318 is lowered to ten percent second in the case of a partnership attribution via sec_318 applies only to partners who own percent or more of the capital interest or the profits interest in the partnership sec_856 provides that a corporation shall not be considered a reit for any taxable_year unless at the close of each quarter of the taxable_year except with respect to a trs i not more than percent of the value of its total assets is represented by securities of any one issuer ii the trust does not hold securities possessing more than percent of the total voting power of the outstanding securities of any one issuer and iii the trust does not hold securities having a value of more than percent of the total value of the outstanding securities of any one issuer sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the reit’s shares and if such person is a corporation not more than percent of the total combined voting power of whose stock or percent of the total shares of all classes of whose stock is owned directly or indirectly by one or more persons owning percent or more of the shares of the reit the flush language of sec_856 provides further that in the event that any class of stock of either the real_estate_investment_trust or such person is regularly_traded on an established_securities_market only persons who own directly or indirectly more than percent of such class of stock shall be taken into account as owning any of the stock of such class for purposes of applying the percent limitation set forth in subparagraph b but all of the outstanding_stock of such class shall be considered outstanding in order to compute the denominator for purpose of determining the applicable_percentage of ownership thus sec_856 imposes two tests that manager must pass in order to qualify as an independent_contractor a manager does not own directly indirectly or constructively percent or more of taxpayer's shares and b a person or group of persons owning directly indirectly or plr-132082-14 constructively percent or more of manager do not also own percent or more of taxpayer's shares sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of the reit shall not be treated as furnished rendered or provided by the reit sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment sec_856 provides that any corporation in which a trs owns directly or indirectly more than percent of the total voting power or value of the outstanding securities shall be treated as a trs sec_856 provides that a trs cannot directly or indirectly operate or manage a lodging_facility or a healthcare facility sec_856 gives lodging_facility the same meaning given to the term in sec_856 a lodging_facility is defined in sec_856 as a hotel motel or other establishment more than one-half of the dwelling units of which are used_on_a_transient_basis sec_856 provides that a lodging_facility also includes customary amenities and facilities operated as part of or associated with the lodging_facility so long as such amenities and facilities are customary for other properties of a comparable size and class owned by other owners unrelated to such reit under the proposed structure facility will be managed and operated by manager an independent_contractor within the meaning of sec_856 with respect to taxpayer manager will manage and operate facility and will have exclusive authority over the persons providing services at facility trs will not participate in the operation or management of facility and will have no control_over the employment of the individuals providing services trs has no employees accordingly trs will not be considered to be directly or indirectly operating or managing a lodging_facility in violation of sec_856 manager does not own percent or more of taxpayer's shares a manager does not actually own percent or more of taxpayer's shares because manager does not directly or indirectly own any of taxpayer's shares b manager does not constructively own any of taxpayer's shares in order for manager to constructively own taxpayer's shares such shares would need to be attributed to manager under sec_318 plr-132082-14 from a person owning stock in manager downward attribution or under sec_318 or sec_318 from an entity in whom manager owns an interest upward attribution manager does not constructively own taxpayer's shares by downward attribution because company manager's parent does not own any shares of taxpayer and as discussed below no shareholders of company own percent or more of taxpayer's shares additionally manager does not constructively own any shares of taxpayer by upward attribution because it does not own any interests in other entities thus manager does not constructively own taxpayer's shares under sec_318 accordingly manager does not fail to qualify as an independent_contractor by reason of sec_856 a person or group of persons owning percent or more of manager does not also own percent or more of taxpayer's shares no person or persons owning percent or more of manager actually own percent or more of taxpayer's shares therefore in order for manager to fail to qualify as an independent_contractor under sec_856 either the shareholders of company would have to own percent or more of taxpayer's shares actually or constructively and those shares would have to be attributed down to company or percent or greater ownership of the taxpayer's shares would have to be attributed down to llc a company does not constructively own percent of taxpayer's shares sec_856 requires stock ownership of at least ten percent before a shareholder or group of shareholders' stock ownership can be attributed down to a corporation thus any ownership of shares of taxpayer by company shareholders owning individually or collectively less than ten percent of company cannot be attributed down to company only ten percent or more shareholders of company can affect the determination under sec_856 because persons owning ten percent or more of company do not as a group own percent or more of taxpayer's shares either actually or constructively an amount of shares of taxpayer that would disqualify manager as an independent_contractor under sec_856 cannot be attributed down to company b thirty-five percent of taxpayer's shares cannot be attributed down to company manager would not qualify as an independent_contractor if any other person or persons were to constructively own percent or more of both manager and taxpayer in this case the only potential person for such constructive_ownership would be llc plr-132082-14 company’s c percent ownership of manager is attributed down to llc under sec_318 because company owns b percent of llc therefore if percent or more of taxpayer's shares can be attributed down to llc llc would constructively own more than percent of both manager and taxpayer however only d shareholders of taxpayer own more than ten percent of taxpayer's shares and those shareholders own only approximately e percent of taxpayer's shares no other shares of taxpayer can be attributed down to llc accordingly it is not possible for llc to constructively own percent or more of taxpayer's shares therefore there is no person or entity that constructively own sec_35 percent or more of both manager and taxpayer conclusions accordingly based on the facts submitted and representations made we conclude that under the circumstances described above in which taxpayer represents that manager will qualify as an independent_contractor within the meaning of sec_856 with respect to taxpayer trs will not be considered to be directly or indirectly operating or managing a lodging_facility in violation of sec_856 even assuming that facility qualifies as a lodging_facility within the meaning of sec_856 therefore trs will not fail to qualify as a trs under sec_856 of taxpayer by reason of trs’s acquisition of a b percent ownership_interest in llc except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer otherwise qualifies as a reit or whether trs otherwise qualifies as a trs of taxpayer under part ii of subchapter_m of chapter of the code furthermore no opinion is expressed as to whether the facility qualifies as a lodging_facility within the meaning of sec_856 and no opinion is expressed as to whether under sec_856 amounts received by taxpayer from llc are excluded from rents_from_real_property for purposes of sec_856 and this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination plr-132082-14 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely ______________________________ robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products enclosures a copy of this letter a copy for sec_6110 purposes
